— Appeal by the defendant from a judgment of the County Court, Orange County (Ingrassia, J.), rendered May 22, 1984, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred by accepting his plea of guilty because his initial version of the crime suggested a possible defense has not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Edgehill, 130 AD2d 761).
In any event, the court properly accepted the plea. It was only after the defendant insisted that he wished to plead guilty and related a fully inculpatory version of the crime that the court accepted the plea. The court explained to the defendant the significance of the facts contained in the first factual allocution. It is clear that the defendant was aware of the agency defense and voluntarily chose to waive it. He had been advised of his Boykin rights (Boykin v Alabama, 395 US 238), and the record demonstrates that the plea was entered knowingly, voluntarily and with the competent assistance of counsel (see, People v Harris, 61 NY2d 9; People v MacKenzie, 130 AD2d 770). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.